Case 2:18-cr-20284-PDB-EAS ECF No. 56, PageID.332 Filed 12/22/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES,

            Plaintiff,
v.                                                 Case No. 18-cr-20284
                                                   District Judge Paul D. Borman
DANIEL VASQUEZ,

            Defendant.                /

ORDER GRANTING DEFENDANT’S MOTION, PURSUANT TO 18 U.S.C.
 § 3582(c)(1)(A), FOR COMPASSIONATE RELEASE, SUBJECT TO A
PRE-RELEASE 14-DAY QUARANTINE, AND THEREAFTER, SUBJECT
  TO HIS ORIGINAL SENTENCE OF THREE-YEARS SUPERVISED
                           RELEASE

      On July 7, 2020, Defendant Daniel Vasquez filed a Pro Se request for

compassionate release. (ECF No. 49.) The Court granted his request to appoint

counsel. On November 23, 2020, his counsel filed a Supplemental Brief in Support

of Request for Compassionate Release. (ECF No. 52.) On December 3, 2020, the

Government filed a Response in Opposition. (ECF No. 54.) On December 12,

2020, Defendant filed a Reply. (ECF No. 55.)

                                 DISCUSSION

      The parties agree that Defendant has exhausted his administrative rights

within the Bureau of Prisons and has been denied release by the BOP.

      The parties also agree that Defendant Daniel Vasquez is 63 years old and

suffers from multiple medical conditions: Type II Diabetes, for which he receives
                                          1
Case 2:18-cr-20284-PDB-EAS ECF No. 56, PageID.333 Filed 12/22/20 Page 2 of 5




daily insulin injections; hypertension (high blood pressure), for which he receives

medication; sleep apnea, for which he uses a CPAP machine; and obesity (BMI of

35). (Government Response in Opposition, ECF No. 43, PageID 308.) The Court

notes that his Presentence Report in 2019, ¶ 44, page 10, listed as serious medical

conditions: Diabetes, sleep apnea, and finger, shoulder and knee surgeries.

        There are now 29 cases of COVID-19 positive inmates at FCI-Hazelton

(West Virginia). Defendant is incarcerated at FCI-Hazelton satellite camp, but is a

transfer shuttle driver of prisoners between the units, and to airports and bus

stations, and is in contact with many prisoners. (Defendant’s Supplemental Brief,

ECF No. 52, PageID 246-249.)

        Defendant has a release plan--to live with his family in Waterford, MI.

        Defendant was released on bond during these criminal proceedings with no

violations, and was permitted to report to prison when designated.

        He began serving his sentence on July 7, 2019. His release date is in two

years, December 28, 2022. Defendant has been incarcerated for 17 months--over

35 percent of his 49-month sentence. (Government Response, ECF No. 54, PageID

306.)

        Defendant is a first-time offender. Although his offense of conviction was

not a crime of violence, it was a very serious offense--distribution (sale) of 28,000

Oxycodone pills over a period of five years. Indeed, because of the seriousness of

                                          2
Case 2:18-cr-20284-PDB-EAS ECF No. 56, PageID.334 Filed 12/22/20 Page 3 of 5




his offense, his advisory Sentencing Guideline range was 70-87 months.

      Defendant’s BOP medical records (ECF No. 53-1) confirm his medical

conditions:

      (1)     Insulin, for which he requires injections. (Id. at PageID 295.)

      (2)     Hypertension. (Id. at PageID 298.)

      The BOP recognizes that Defendant is a minimum risk for recidivism. (Id. at

PageID 277.) Defendant has successfully completed many BOP educational

courses. (Id. at PageID 282.)

                                   CONCLUSION

      The Government recognizes Defendant’s “heightened risk from COVID-19

based on his current medical condition qualifies as an ‘extraordinary and

compelling reason’ for compassionate release,” but concludes that “he is still a

danger to the community and the 3553(a) factors do not warrant a reduction in his

sentence.” (ECF No. 54, PageID 310.)

      The Court concurs with the Government that his medical condition qualifies

as an extraordinary and compelling reason supporting compassionate release. The

Court does not concur with the Government that, if released, he presents a danger

to the community.




                                           3
Case 2:18-cr-20284-PDB-EAS ECF No. 56, PageID.335 Filed 12/22/20 Page 4 of 5




      The Court notes that, although the instant offense did not involve any

firearms or physical acts of violence, Defendant’s “conduct had a significant and

devastating impact on our community.” (Id. at PageID 315.)

      On the other hand, the Court, after considering its § 3553(a) factors,

concludes that compassionate release is warranted because it finds that after

serving over 35 percent of his sentence, and given his age and serious medical

conditions, Defendant would not be a danger to the community if granted

compassionate release under conditions of supervised release.

      Discussing the specific 3553(a) factors, the Court finds that:

      (1)    The nature and circumstances of this offense were very serious; the
             Defendant's history and characteristics establish no prior convictions.

      (2)    There was a need for the sentence of incarceration imposed to reflect
             the seriousness of the offense, to promote respect for the law and
             provide just punishment. The Court believes that given his service of
             more than one-third of his sentence, and recognizing a significant
             number of COVID-19 positives at FCI-Hazelton, compassionate
             release at this point does not undermine respect for the law, and would
             still deter criminal conduct of this type. Finally, the Court believes
             that his sentence already served, plus his record of completing BOP
             rehabilitative classes, his designation as a shuttle driver, his BOP low
             recidivism risk, and his plan for release, combined with three years of
             supervised release, establish that there is no longer a need for further
             incarceration to protect the public from Defendant on release.

      Accordingly, this Court GRANTS Defendant’s Motion for Compassionate

Release to time served, subjects him to a 14-day quarantine before release and,




                                         4
Case 2:18-cr-20284-PDB-EAS ECF No. 56, PageID.336 Filed 12/22/20 Page 5 of 5




thereafter, to the three-year period of supervised release imposed at his original

sentencing.

      SO ORDERED.

DATED: December 22, 2020               s/Paul D. Borman
                                       PAUL D. BORMAN
                                       UNITED STATES DISTRICT JUDGE




                                          5
